,_
               Case 1:21-cr-00443-AKH Document 8 Filed 07/06/21 Page 1 of 4




     UNI TE D STATE S DI STRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
                                             X


     UNITED STATES OF AMERICA                      INDICTMENT

                   - v. -                          21 Cr .

     LUKA KLASINC ,

                   Defendant .
                                                      CRIM                ·3
                                             X


                                       COUNT ONE
                                      (Bank Fraud)

          The Grand Jury charges :

          1.      From at least in or about October 2020 , up to and

     including at least in or about June 2021 , in the Southern

     District of New York and elsewhere , LUKA KLASINC , the defendant ,

     willfully and knowingly , did execute and attempt to execute a

     scheme and artifice to defraud a financial institution , the

     deposits of which were then insured by the Federal Deposit

     Insurance Corporation , and to obtain moneys , funds , credits ,

     assets , securities , and other property owned by , and under the

     custody and control of , such financial institution , by means of

     false and fraudulent pretenses , representations , and promises ,

     to wit , KLASINC presented false documentation to a financial

     institution in an attempt to secure the release of frozen funds

     to which he was not entitled.

          (Title 18 , United States Code , Sections 1344 and 2 . )
          Case 1:21-cr-00443-AKH Document 8 Filed 07/06/21 Page 2 of 4




                                 COUNT TWO
                        (Aggravated Identity Theft)

     The Grand Jury further charges :

     2.      On or about October 5 , 2020 , in the Southern District

of New York and elsewhere , LUKA KLASINC , the defendant ,

knowingly d i d transfer , possess , and use , without lawful

authority , a means of identification of another person , during

and i n relation t o a felony violation enumerated in Title 18 ,

United States Code , Section 1028A(c) , to wit , KLASINC submitted

a falsified document purporting to be a letter from the U.S.

Small Business Administration , bearing the name and signature of

specific real individual , during and in relation to the bank

fraud offense charged in Count One of this Indictment.

          (Title 18 , United States Code , Sections 1028A(a) (1) ,
                             1028A(b) , and 2)

                           FORFEITURE ALLEGATION

     3.      As a result of committing the offense alleged in Count

One of this Indictment , LUKA KLASINC , the defendant , shall

forfeit to the United States , pursuant to Title 18 , United

States Code , Section 982 (a) (2) (A) , any and all property

constituting , or derived from , proceeds the defendant obta ine d

d irectly or indirectly , as a result of the commission of said

offense , including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to

the commission of said offense .

                                      2
     .             Case 1:21-cr-00443-AKH Document 8 Filed 07/06/21 Page 3 of 4
'-




                                 Substitute Assets Provision

              4.      If any of the above-described forfeitable property , as

         a result of any act or omission of the defendant :

                      a.    cannot be located upon the exercise of due
                            diligence;

                      b.    has been transferred or sold to , or deposited
                            with , a third person;

                      c.    has been placed beyond the jurisdiction of the
                            Court ;

                      d.    has been substantially diminished in value; or

                      e.    has been commingled with other property which
                            cannot be subdivided without difficulty ;

         it is the intent of the United States, pursuant to Title 21,

         United States Code, Section 853(p) and Title 28 , United States

         Code , Section 2461(c) , to seek forfeiture of any other property

         of the defendant up to the value of the above forfeitable

         property .

                        (Title 18 , United States Code, Section 982 ;
                      Title 21, United States Code, Section 853; and
                       Title 28, United States Code , Section 2461 . )




         F                                          AUDREY STRAUSS
                                                    United States Attorney




                                                3
Case 1:21-cr-00443-AKH Document 8 Filed 07/06/21 Page 4 of 4




         Form No. USA-33s - 274         (Ed . 9- 25-58)




              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                                 V.


                           LUKA KLASINC ,

                                              Defendant .


                            INDICTMENT

                              21 Cr .

      (1 8 U. S.C .   §§   1344, 1028A(a) (1) , and 2.)

                     AUDREY STRAUSS
                 United States Attorney




                                            CAT1 VJJ'tf
                                                 J
